Citation Nr: 1132689	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for a visual disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for left elbow disability.

8.  Entitlement to service connection for left hand disability.



REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and L.H., R.N.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge along with witness L.H., R.N., BSN, a registered nurse.  A transcript of that hearing is of record.  The Veteran submitted additional evidence at the hearing.  The transcript indicates that this was submitted with a waiver of RO consideration, and the Board may consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for a psychiatric disability and a left hand disability are decided herein, whereas the issues of entitlement to service connection for diabetes, a heart disability, hypertension, a visual disability and hemorrhoids are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  A psychiatric disability was not present in service, nor was a psychosis manifested to a compensable degree in the one-year period following the Veteran's discharge from service, and a psychiatric disorder is not etiologically related to active service.

2.  A left hand disability including arthritis was not present in service or manifested to a compensable degree in the one-year period following the Veteran's discharge from service and is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A left hand disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the left hand during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice, including disability-rating and effective-date elements of the claims, required under the VCAA by letter mailed in March 2009, prior to the initial adjudication of the claim.  

The record reflects that service treatment records, post-service treatment records, examination reports and hearing testimony have been obtained.  The file does not include a VA examination specifically addressing the claimed psychiatric or left hand disorder.  The Board has determined that VA has no duty to provide an examination or obtain a medical opinion in response to these claims.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  McLendon, 20 Vet. App. at 83.  

With respect to these claims, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected disorder and the currently claimed disorder.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  There was no incident related to the left hand in service and the checked off response indicating yes to the question of whether he had ever had nervousness at separation does not rise to the level of evidence establishing that an event, injury, or disease occurred in service.  Furthermore, here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the Veteran has a current psychiatric or left hand disorder which is in any way related to his period of service, to include presumptively, or to any service-connected disorder.  Given these matters of record, there is no competent evidence that the aforementioned claimed condition may be associated with the claimant's active military service or a service-connected disorder.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.  

There is no other outstanding evidence indicated by either the Veteran or his representative.  Thus, the Board is satisfied that the RO has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as psychoses and arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has current psychiatric and left hand disabilities which are related to active service.  

Psychiatric Disability

Service treatment records contain a report of service entrance examination dated in May 1982 showing no psychiatric abnormalities.  A report of service separation examination dated in May 1985 reflects that the Veteran responded affirmatively to the question of whether he had ever had nervous trouble of any sort.  No diagnosis or treatment was indicated at that time.  He later endorsed "nervous trouble of any sort" during a routine physical in April 1989 which was not during a period of active service.  The examiner wrote in the summary that the Veteran was slightly nervous.

Post service VA treatment records are negative for complaint, treatment or diagnosis of a psychiatric condition.  

The Veteran's private physician, Henry R. Ivey has submitted statements listing the Veteran's medical problems in November 2008 and November 2010.  He has not included any reference to psychiatric problems.  

At the hearing, the Veteran testified that he had been nervous all of his life but that he was especially nervous in service when stationed at Camp Casey in South Korea.  As a cook, he had to travel into the field with the food and this at times brought him right up to the DMZ.  He was fearful for his life.  He reports that he has bad dreams about this.  He reported that his nerves in Korea caused him to become an alcoholic.  He also reported that he was on no medication and he chose to try and control the nervousness himself.  He indicated that he felt nervous because he had weight issues and he was afraid they would kick him out of the service.  He was also given a hard time about his weight in the reserves, and this, in combination with his diabetes and hypertension, factored into his decision to get out of the reserves in 1991.  He stopped drinking when he came home and got married.  In a statement he submitted at the hearing, he reiterated that he was fearful and shaky working near the DMZ in South Korea.

The Court of has made clear that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, there has been no showing of current disability.  

To summarize, the Board has determined that the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability.  Although the Veteran urges at the hearing that he has been nervous his whole life, he readily admits that he has not sought treatment for or been told by a health care professional that he has a psychiatric disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, the most probative evidence of record shows that the Veteran does not have a currently diagnosed psychiatric disability.  

In reaching this conclusion, the Board has considered the Veteran's contentions.  It is true that lay statements may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, however, the evidence of record does not demonstrate that the Veteran, who is competent to comment on post-service symptoms and his experiences in service, has the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  Moreover, to the extent that the Veteran is claiming that he has had psychiatric problems since service, the Board has not found the Veteran to be credible.  His statements are self serving and contradicted by the post service treatment records which fail to show complaints of psychiatric problems.  Addressing the Veteran's contentions of nightmares of the incident first noted at the hearing, the Board further notes by analogy that, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In light of the foregoing, the Board finds that service connection for a psychiatric disability is not warranted.

Left Hand Disability

Service treatment records show no diagnosis or complaint of, or treatment for, a left hand condition.  They do show that the Veteran fell and suffered an acute left elbow injury in March 1985 but they do not reference the left hand.  X-rays of the left elbow were negative.  A report of service separation examination dated in May 1985 reflects no complaints or findings related to the left hand but does show the Veteran checked yes to the question of whether he had or had ever had swollen or painful joints.  The physician's summary on this report notes that the Veteran had pain in the knees and elbow.  A routine physical in April 1989 which was not during a period of active service does not show any complaints or findings of the left hand.  

Post service VA treatment records are negative for complaint, treatment or diagnosis of a left hand condition until June 2009, when the Veteran was involved in a motor vehicle accident in which he sustained left arm abrasions.  X-rays of the left hand were negative and objective testing revealed soreness in the left arm and hand with abrasions.  

A note from the Veteran's physician's assistant at the VA dated in November 2010 shows that one of his multiple medical problems is degenerative joint disease.  The Veteran's private physician, Henry R. Ivey has submitted statements listing the Veteran's medical problems in November 2008 and November 2010.  He has not included any reference to left hand problems.  

At the hearing, the Veteran testified that he injured his left elbow in service.  The representative pointed out that the Veteran checked yes in the May 1985 examination report to the question of whether he had ever had or now had swollen or painful joints.  

The Board has determined that the preponderance of the evidence is against a finding of a current left hand disability related to service.  The record confirms that he injured his left hand in June 2009 and may arguably have current disability, but there was no disability prior to this intercurrent incident.  However, there is no indication of injury to the left hand in service.  Although the Veteran and his representative urge at the hearing that he had some indications relating to the left hand in service, the record is not consistent with this statement.  In fact, the record only shows acute injury and findings related to the left elbow.  There was no injury to the left hand in service.  Also, current treatment records show that he injured his left arm, forearm and shoulder in a June 2009 accident, but the June 2009 x-ray report revealed a negative left hand with no fractures or dislocations.  Thus, although the existence of a current left hand is not established, assuming there is a current left hand disability, there is no competent evidence of a nexus between the disability and service.  

In reaching this conclusion, the Board has considered the Veteran's contentions.  It is true that lay statements may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, however, the evidence of record does not demonstrate that the Veteran, who is competent to comment on post-service symptoms and his experiences in service, has the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  Moreover, to the extent that the Veteran is claiming that he has had left hand problems since service, the Board has not found the Veteran to be credible.  His statements are self serving and contradicted by the service and post service treatment records which fail to show complaints of left hand problems prior to the June 2009 accident.  In light of the foregoing, the Board finds that service connection for a left hand disability is not warranted.


ORDER

Service connection for a psychiatric disability is denied.

Service connection for a left hand disability is denied.


REMAND

The Veteran urges that he has hypertension, heart disease, diabetes, visual problems, a left elbow disability and hemorrhoids related to service.  At his hearing before the undersigned, L. H., R.N., testified that she felt that these conditions were related to service.  She urges that the Veteran demonstrated signs and symptoms of diabetes in service and asserted that his heart disease may be related to diabetes.  She also testified, in essence, that the Veteran's hypertension, heart disease, diabetes, visual problems, a left elbow disability and hemorrhoids were incurred in service.  She also indicated that his heart disease was related to diabetes and hypertension which began in service.

The Board notes that while the Veteran had two blood pressure readings that were elevated, hypertension was not diagnosed in service.  The Veteran has reported that he has hypertension for which he requires medication for control and that his hypertension has started to cause other medical problems in recent years.  The post service record confirms current hypertension.

In light of the Veteran's high blood pressure readings in service, the fact that he now has hypertension, the STRs which show that the Veteran clearly had elevated blood pressure readings prior to his separation from active service, and testimony and statement from L.H.; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently hypertension, to include whether it had its onset during the Veteran's active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, as the Veteran had hemorrhoids on several occasions in service, but not at discharge, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current hemorrhoids, to include whether this condition had its onset during the Veteran's active service.  Id.  As the Veteran had left elbow injury in service, and he has been noted to have current left elbow injury as of June 2009, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current left elbow disability, to include whether this condition had its onset during the Veteran's active service.  Id.  Additionally, in consideration of the testimony and evidence provided by L. H., RN, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current heart disease, diabetes, and visual problems, to include whether the conditions had their onset during the Veteran's active service.  Id.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions::

1.	The RO/AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present hypertension, heart disease, diabetes, visual disability, left arm disability and hemorrhoids.  The claims file must be made available to and reviewed by the examiner(s).  Any indicated studies must be performed.

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present hypertension, heart disease, diabetes, visual disability, left arm disability and hemorrhoids as to whether there is a 50 percent or better probability that it is etiologically related to the Veteran's active service, to include whether it had its onset during the Veteran's active service, was aggravated by service or was otherwise due to service-connected disability.

The supporting rationale for all opinions expressed must be provided.

3.	The RO/AMC should undertake any other development it determines to be warranted.

4.	Then, the RO/AMC should readjudicate the Veteran's claims of entitlement to service connection based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


